DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0200020 A1) in view of Sung (US 2020/0117029 A1.
In regard to claim 1, Kim et al. discloses a display module, comprising a display panel 201 and a cover plate covering a light-exiting surface of the display panel 201, wherein the cover plate 202 comprises a display panel setting region A/A and a functional module setting region Hole bezel/CAM hole, a light shielding structure 230 is connected to a side wall of the display panel close to the functional module setting region Hole bezel/CAM hole, the functional module setting region Hole bezel/CAM hole  comprises a light shielding region Hole bezel and a light transmitting region CAM hole for exposing a functional module 310, the light shielding region Hole bezel surrounds the light transmitting region.
Kim et al. fails to disclose 
the light shielding region is provided with an alignment mark  for the attachment of a protective film  for covering the light transmitting region.
However, Sung discloses (see e.g. Figure 8):
the light shielding region is provided with an alignment mark (i.e. edge of 130) for the attachment of a protective film 230  for covering the light transmitting region (see e.g. paragraph [0055]).
Given the teachings of Sung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al. with the light shielding region is provided with an alignment mark  for the attachment of a protective film  for covering the light transmitting region.
Doing so would provide a means for protecting the functional module from the external environment.
In regard to claim 8, Kim et al. discloses the limitations as applied to claim 1 above, and 
wherein the light shielding region is provided with a black ink layer (see e.g. paragraph [0015]).
In regard to claim 10, Kim et al., in view of Sung, discloses the limitations as applied to claim 1 above, and
a display device, comprising the display substrate according claim 1.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0200020 A1) in view of Sung (US 2020/0117029 A1) in view of Son et al. (US 2020/0064681 A1).
In regard to claim 2, Kim et al., in view of Sung, discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein the light shielding structure is a light shielding adhesive.
However, Son et al. discloses
wherein the light shielding structure is a light shielding adhesive (see e.g. paragraph [0062]).
Given the teachings of Son et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al., in view of Sung, with wherein the light shielding structure is a light shielding adhesive.
Doing so would provide an art recognized equivalent material for the purpose of blocking light.
In regard to claim 3, Kim et al. discloses the limitations as applied to claim 2 above, and
wherein a thickness of the light shielding structure 230 in a direction perpendicular to the display panel is greater than or equal to a thickness of the display panel 201.
Kim et al., in view of Sung, fails to disclose
wherein the light shielding structure is a light shielding adhesive.
However, Son et al. discloses
wherein the light shielding structure is a light shielding adhesive (see e.g. paragraph [0062]).
Given the teachings of Son et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al., in view of Sung, with wherein the light shielding structure is a light shielding adhesive.
Doing so would provide an art recognized equivalent material for the purpose of blocking light.

Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to claim 4, the closest prior art references fail to disclose “wherein the functional module setting region is divided by the alignment mark into a light shielding adhesive setting region and a protective film attaching region, and the light shielding adhesive setting region surrounds the protective film attaching region.”
In regard to claims 5-7, the closest prior art references fail to disclose “wherein the side wall of the display panel close to the functional module setting region comprises a first side wall, a second side wall and a third side wall, the first side wall and the third side wall are arranged opposite to each other, the second side wall is connected between the first side wall and the third side wall, the alignment mark comprises three alignment sub-marks alignment sub-mark 3Serial No.: UnknownAtty. Dkt. No. BOED1236PUSA PIU2022257CN corresponding to the first side wall, the second side wall and the third side wall respectively, and the three alignment sub-marks are spaced apart from each other.”
In regard to claim 9, the closest prior art references fail to disclose “wherein the light shielding region is provided with a black ink layer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871